EXHIBIT 10.2
 
THIS INSTRUMENT PREPARED BY:
Greenberg Traurig, LLP
401 East Las Olas Boulevard, Suite 2000
Fort Lauderdale, FL 33301
 
SECOND AMENDED AND RESTATED
GUARANTY MORTGAGE AND SECURITY AGREEMENT


THIS IS A BALLOON MORTGAGE AND THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL
BALANCE DUE UPON MATURITY IS $2,100,000 ON MAY 9, 2017 AND $4,000,000.00 ON MAY
9, 2017, TOGETHER WITH ACCRUED AND CAPITALIZED INTEREST, IF ANY, AND ALL
ADVANCEMENTS MADE BY THE MORTGAGEE UNDER THE TERMS OF THIS MORTGAGE.


THIS SECOND AMENDED AND RESTATED GUARANTY MORTGAGE AND SECURITY AGREEMENT
(herein “Mortgage”) made this 8th day of May, 2014, by and between PANACHE
DISTILLERY , LLC, a Florida limited liability company (hereinafter referred to
as “Mortgagor”) with an address for purposes hereof at 150 Fifth Avenue, 3rd
Floor, NY, NY 10011, and CONSILIUM CORPORATE RECOVERY MASTER FUND, LTD., a
limited company organized under the laws of the Cayman Islands (hereinafter
referred to as “Mortgagee”), with an address for purposes hereof at 3101 N.
Federal Highway, Suite 502, Fort Lauderdale, FL 33306. This Mortgage shall
supersede and replace that certain Amended and Restated Mortgage and Security
Agreement dated as of March 31, 2014 by and between Mortgagor and Mortgagee.


WITNESSETH:


In consideration of the indebtedness hereinafter referred to, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor does hereby mortgage, grant, bargain, sell, assign
and convey unto the Mortgagee, with the power of sale and right of entry and
possession, all of the Mortgagor’s estate, right, title and interest in, to and
under, and grants to the Mortgagee a security interest in, all of the following
described property (hereinafter referred to collectively as the “Mortgaged
Property”) now owned or held or hereafter acquired by the Mortgagor:


(i) All of the land (herein the “Land”) located in Pasco County, State of
Florida, more particularly described in Exhibit “A” annexed hereto and
incorporated herein by this reference, including all of the rights, privileges
and appurtenances thereunto belonging, and all of the estate, right, title and
interest of the Mortgagor therein or thereto, either in law or in equity, now or
hereafter acquired, and in and to all streets, roads and public places, opened
or proposed, in front of or adjoining the said Land, and all easements and
rights-of-way, public or private, now or hereafter used in connection with the
Land (collectively the “Realty”);
 
NOTE TO TAX EXAMINER: Documentary Stamps in the amount of $21,350 are due in
connection with this Guaranty Mortgage; however, on or about January 9, 2013
documentary stamps in the amount of $7,350 were paid directly to the Department
of Revenue in connection with the $2,100,000 Promissory Note dated December 21,
2012 and on or about May 29, 2013 documentary stamps in the amount of $2,450
were paid directly to the Department of Revenue in connection with the
$4,000,000 Promissory Note dated May 9, 2013.  Accordingly, the additional
Documentary Stamps due hereunder in the amount of $11,550 are attached
hereto.  Intangible Taxes in the amount of $12,200 are attached hereto.
 
 
1

--------------------------------------------------------------------------------

 
 
(ii) All buildings, structures and improvements of every nature whatsoever now
or hereafter situated on the Land. All fixtures, machinery, appliances,
equipment, furniture, and personal property of every nature whatsoever now or
hereafter owned by Mortgagor and located in or on, or attached to, or used or
intended to be used in connection with or with the operation of, the Realty,
buildings, structures or other improvements, or in connection with any
construction being conducted or which may be conducted thereon, and owned by
Mortgagor, including all extensions, additions, improvements, betterments,
renewals, substitutions, and replacements to any of the foregoing and all of the
right, title and interest of Mortgagor in and to any such personal property of
fixtures together with the benefit of any deposits or payments now or hereafter
made on such personal property or fixtures by Mortgagor or on its behalf (the
“Improvements”);


(iii) All leases and other agreements, including, without limitation, insurance
contracts pertaining to the ownership, occupancy, use, possession or enjoyment
of all or any part of the Mortgaged Property, now or hereafter entered into, and
any modification, renewal or extension thereof, and all guarantees of the
lessees’, tenants’ or occupants’ obligations thereunder, including, without
limitation, deposits of cash or securities (collectively the “Leases”), and all
of the rents, royalties, issues, profits, revenue, income, unearned insurance
premiums and other benefits hereafter accruing under any Lease or otherwise
arising from the ownership, occupancy, use, possession or enjoyment of all or
any part of the Mortgaged Property (collectively the “Rents and Profits”);


(iv) All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims, including, without limitation,
proceeds of insurance and condemnation awards; and


(v) All of Mortgagor’s rights further to encumber said Property for debt.


TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, forever, for the purpose of securing unto the Mortgagee:


(a) Mortgagor’s Guaranty dated as of May 9, 2013 in favor of Mortgagee
(hereinafter referred to as the “Guaranty”), which Guaranty guaranteed the full
and complete payment obligations and was given as additional security for the
payment of the principal sum of (i) TWO MILLION ONE HUNDRED THOUSAND DOLLARS
($2,100,000.00) and interest thereon, as provided in a certain promissory note
made by Panache Beverage, Inc. (the “Borrower”) to Mortgagee dated as of
December 21, 2012 and (ii) FOUR MILLION DOLLARS ($4,000,000.00) and interest
thereon, as provided in a certain promissory note made by Borrower to the
Mortgagee dated as of May 9, 2013, and any modification, renewal or extension
thereof; and the payment of the principal sum, with interest thereon, of any
Future Advances made to Mortgagor or Borrower by Mortgagee pursuant to the
provisions of Paragraph 27 hereof (collectively, the “Notes”);


(b) The performance and observance of, and compliance with, each and every
obligation, covenant, warranty, agreement, term, provision and condition
contained in the Guaranty, the Notes and this Mortgage and in all other
documents executed and/or delivered by the Mortgagor and/or others to the
Mortgagee having reference to or arising in connection with the Guaranty, the
Notes or this Mortgage; and


(c) The payment of all other sums incurred or advanced by the Mortgagee or
otherwise becoming due and payable under the provisions of the Guaranty, the
Notes, this Mortgage or any Loan Document (as hereafter defined), and interest
thereon.
 
 
2

--------------------------------------------------------------------------------

 
 
THIS IS A MORTGAGE GIVEN TO SECURE THE MORTGAGOR’S GUARANTY OF THE PRESENT AND
FUTURE OBLIGATIONS OF THE BORROWER UNDER THE NOTES. ANY DEFAULT UNDER THE
PURCHASE MONEY FIRST MORTGAGE , SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND
LEASES AND FIXTURE FILING MADE BY MORTGAGOR IN FAVOR OF DOUGLAS JOINT VENTURE,
V3 JOINT VENTURE, LLC AND EMPIRE JOINT VENTURE SECUING THE ORIGINAL PRINCIPAL
AMOUNT OF $3,500,000 (THE “FIRST MORTGAGE”) SHALL CONSITUTE A DEFAULT HEREUNDER.
IN ADDITION ANY DEFAULT UNDER THAT CERTAIN AMENDED AND RESTATED LOAN AGREEMENT
DATED AS OF MAY 9, 2013 BY AND BETWEEN THE LENDER, BORROWER AND THE OTHER
PARTIES THERETO (THE “LOAN AGREEMENT”) SHALL CONSTITUTE A DEFAULT HEREUNDER.
 
Mortgagor further covenants and agrees with Mortgagee as follows:


1. Wherever used in this Mortgage, unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, the word
“Mortgagor” shall mean “Mortgagor and/or any subsequent owner or owners of the
Mortgaged Property”; the word “Mortgagee” shall mean “Mortgagee or any
subsequent holder or holders of this Mortgage”; the word “Notes” shall mean
“note or notes secured by this Mortgage, and any additional notes hereafter to
be issued secured by this Mortgage pursuant to the future advance provisions
hereof and any renewal or modification of any of the foregoing”; the word
“Borrower” shall mean the Borrower named above and any other maker of any Notes
secured hereby; the word “Obligor” shall mean the Borrower if other than
Mortgagor, any guarantor of indebtedness secured hereby and any other person
directly or indirectly liable to Mortgagee for any indebtedness secured hereby;
the word “person” shall mean “an individual, corporation, partnership or
unincorporated association, joint stock corporation and joint venture”; the word
“Loan Documents” shall mean the Guaranty, the Notes, this Mortgage, and all
other documents executed and/or delivered by the Mortgagor, the Borrower, any
Obligor or any other person to the Mortgagee having reference to or arising in
connection with the Guaranty, the Notes or this Mortgage; and pronouns of any
gender shall include the other genders, and either the singular or plural shall
include the other. If the Mortgagor consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several.


2. Mortgagor covenants and warrants that Mortgagor is seized of an indefeasible
estate in fee simple in the Mortgaged Property, has good and absolute title to
all existing personal property hereby mortgaged or made subject to the security
interest hereby created and has good right, full power and lawful authority to
convey, mortgage and encumber the same as provided herein; that the Mortgaged
Property is and shall be kept free and clear of all liens, security interests,
charges and encumbrances whatsoever, except for the lien for property taxes not
yet due and payable and those encumbrances, if any, described in a schedule of
exceptions to coverage in any title policy insuring Mortgagee’s interest in the
Mortgaged Property, and of the First Mortgage. Mortgagor fully warrants the
title to the Mortgaged Property and every part thereof, and will forever defend
the same against the claims of all persons whomsoever.


3. Mortgagor shall perform, observe and comply with all provisions hereof, of
the Guaranty and the Loan Documents to which it is a party, and will promptly
pay to Mortgagee all sums required to be paid by Mortgagor under the Guaranty
and other Loan Documents to which it is a party and pursuant to the provisions
of this Mortgage when payment shall become due, all without deduction or credit
for taxes or other similar charges paid or payable by Mortgagor.
 
 
3

--------------------------------------------------------------------------------

 


4. Mortgagor shall pay promptly, when and as due, and shall promptly deliver to
Mortgagee receipts for the payment of, all taxes, assessments, rates, dues,
charges, fees, levies, fines, impositions, liens for unpaid withholding taxes,
liabilities, obligations and encumbrances of every kind whatsoever now or
hereafter imposed, levied or assessed upon or against the Mortgaged Property or
any part thereof, or upon or against this Mortgage or the indebtedness or other
sums secured hereby, or upon or against the interest of Mortgagee in the
Mortgaged Property, as well as all income taxes, assessments and other
governmental charges levied and imposed by the United States of America or any
state, county, municipality, or other taxing authority upon or against Mortgagor
or in respect of the Mortgaged Property or any part thereof, and any charge
which, if unpaid, would become a lien or charge upon the Mortgaged Property
prior to or equal to the lien of this Mortgage before they become delinquent and
before any interest attaches or any penalty is incurred. If at any time the
State of Florida shall determine that documentary stamps be affixed to the Notes
or hereto, or that intangible taxes should thereafter be affixed or paid, the
Mortgagor shall pay for the same, together with any interest or penalties
imposed in connection with such determination, and the amount of money needed to
pay for such stamps or taxes and penalties shall, until such stamps are
purchased and affixed and such taxes and penalties paid by Mortgagor, be a
portion of the indebtedness secured by this Mortgage and bear interest from the
date of such determination at the Default Rate (defined in Paragraph 35 hereof).
 
5. Mortgagor shall at its sole expense obtain for, deliver to and maintain for
the benefit of Mortgagee, during the life of this Mortgage, insurance policies
in such amount as Mortgagee may require, insuring the Mortgaged Property against
fire, extended coverage, flood (if the Mortgaged Property is or will be located
in a flood hazard zone) and such other insurable hazards, casualties and
contingencies as Mortgagee may require, and shall pay promptly, when due, any
premiums on such insurance policies and on any renewals thereof. The form of
such policies and the companies issuing them shall be subject to the Mortgagee’s
approval. All such policies and renewals thereof shall be held by Mortgagee,
shall contain a non-contributory mortgagee endorsement making losses payable to
Mortgagee and, during construction, shall be in non-reporting builder’s risk
form so far as such policies relate to the Improvements. The coverage under such
policies shall be limited to the Improvements now or hereafter located on the
Mortgaged Property. At least fifteen (15) days prior to the expiration date of
all policies, renewals thereof satisfactory to Mortgagee shall be delivered to
Mortgagee. Mortgagor shall deliver to Mortgagee receipts evidencing the payment
of all premiums on such insurance policies and renewals. Delivery of the
insurance policies and renewals, thereof shall constitute an assignment to
Mortgagee, as further security, of all unearned premiums. In the event of loss,
Mortgagor will give immediate written notice to Mortgagee and Mortgagee may make
proof of loss if not made promptly by Mortgagor. In the event of the foreclosure
of this Mortgage or any other transfer of title to the Mortgaged Property in
extinguishment of the indebtedness and other sums secured hereby, all right,
title and interest of Mortgagor in and to all insurance policies and renewals
thereof then in force shall pass to the purchaser or grantee.


Mortgagor shall at its sole expense obtain for, deliver to and maintain for the
benefit of Mortgagee, during the life of this Mortgage, liability insurance
policies relating to the Mortgaged Property, in such amounts, with such
companies and in such form as may be required by Mortgagee. Mortgagee may
require such policies to contain an endorsement, in form satisfactory to
Mortgagee, naming Mortgagee as an additional insured thereunder. Mortgagor shall
pay promptly, when due, any premiums on such insurance policies and renewals
thereof.


6. INTENTIONALLY OMITTED


7. Any award or payment made on account of any eminent domain action upon the
Mortgaged Property, at the option of the Mortgagee, may be retained and applied
by the Mortgagee toward payment of the moneys secured by this Mortgage, or be
paid over wholly or in part to the Mortgagor for the purpose of altering,
restoring or rebuilding any part of the Mortgaged Property which may have been
altered, damaged or destroyed as a result of any such taking or other injury to
the Mortgaged Property, or for any other purpose or object satisfactory to the
Mortgagee. Nothing herein contained shall waive the right of the Mortgagee to
demand payment in full of all obligations hereby secured pursuant to Paragraph
19 hereof upon de occurrence of such taking.
 
 
4

--------------------------------------------------------------------------------

 


8. Mortgagor shall preserve and maintain the Mortgaged Property in good
condition and repair. Mortgagor shall not remove, demolish, materially after or
change the use of any building, structure or other improvement presently or
hereafter on the Land without the prior written consent of Mortgagee. Mortgagor
shall not permit, commit or suffer any waste, impairment or deterioration of the
Mortgaged Property or of any part thereof, and will not take any action which
will increase the risk of fire or other hazard to the Mortgaged Property or to
any part thereof. Except as otherwise provided in this Mortgage, no material
fixture, personal property or other part of the Mortgaged Property shall be
removed, demolished or altered, without the prior written consent of Mortgagee,
other than items which may become worn out, undesirable or obsolete provided
that they are replaced immediately with similar items of at least equal value
which shall, without further action, become subject to the lien of this
Mortgage. Mortgagor will promptly repair, restore, replace or rebuild any part
of the Mortgaged Property now or hereafter subject to the lien of this Mortgage
which may be damaged or destroyed by any casualty whatsoever or which may be
affected by any proceeding of the character referred to in Paragraph 7.
Mortgagee may enter upon and inspect the Mortgaged Property at any reasonable
time during the life of this Mortgage.
 
9. Mortgagor will promptly comply with all present and future laws, ordinances,
rules and regulations of any governmental authority affecting the Mortgaged
Property or any part thereof or its use and occupancy, including, without
limitation, all applicable zoning requirements.


10. Mortgagor shall not sell, convey, transfer, lease or further encumber any
legal or equitable interest in all or any part of the Mortgaged Property,
without the prior written consent of Mortgagee, and any such sale, conveyance,
transfer, lease or encumbrances made without Mortgagee’s prior written consent
shall be a default hereunder. For purposes of this Paragraph, sale or majority
of the stock of Mortgagor (if Mortgagor is a corporation) or of any corporate
partner of Mortgagor (if Mortgagor is a partnership), sale of a majority of the
membership interest (if Mortgagor is a limited liability company), or any change
in the general partners of Mortgagor (if Mortgagor is a partnership), or a
change in the beneficial ownership Mortgagor, or a material change in the
management of Mortgagor, shall be considered a conveyance of the Mortgaged
Property. If any person should obtain any interest in all or any part of the
Mortgaged Property pursuant to the execution or enforcement of any lien,
security interest or other right, whether superior, equal or subordinate to this
Mortgage or the lien hereof, such event shall be deemed to be a transfer by
Mortgagor.


11. Mortgagor shall notify Mortgagee promptly of the occurrence of any of the
following: (a) fire or other casualty (including flooding) causing damage to the
Mortgaged Property; (b) receipt of notice from any governmental authority
relating to the structure, use, or occupancy of the Mortgaged Property; (c)
receipt of any notice of alleged default from any tenant under any lease of the
Mortgaged Property; (d) substantial change in the occupancy of the Mortgaged
Property; (e) receipt of any notice of alleged default from the holder of any
lien or security interest in the Mortgaged Property, including, without
limitation, the First Mortgage; or (f) commencement of any litigation affecting
the Mortgaged Property.
 
 
5

--------------------------------------------------------------------------------

 


12. Mortgagor shall pay or reimburse Mortgagee for all costs, charges and
expenses, including reasonable attorney’s fees and disbursements and costs,
incurred or paid by Mortgagee in any threatened, pending or completed action,
proceeding or dispute in which Mortgagee is or might be made a party or appears
as a party plaintiff or party defendant and which affect the Guaranty, the
Notes, this Mortgagee or any other instrument securing the Notes, or the
Mortgaged Property or any part thereof, or the interests of Mortgagor or
Mortgagee therein, including, but not limited to, the foreclosure of this
Mortgage, condemnation involving all or part of the Mortgaged Property or any
action to protect the security hereof, including all appellate proceeding in
connection with or arising out of any of the foregoing. All costs, charges and
expenses so incurred or paid by Mortgagee shall become due and payable
immediately, whether or not there be notice, demand, or attempt to collect or
suit pending. The amounts so incurred or paid by Mortgagee, together with
interest thereon at the Default Rate (defined in Paragraph 35 hereof) from the
date incurred until paid by Mortgagor, shall be added to the indebtedness and
secured by the lien of this Mortgage.


13. If Mortgagor defaults in the payment of any tax, assessment, encumbrance or
other imposition, in its obligation to furnish insurance hereunder or in the
performance or observance of any other covenants, condition or term in this
Mortgage or in any Loan Document, Mortgagee may at its option perform or observe
the same, and all payments made (whether such payments are regular or
accelerated payments) and costs and expense incurred or paid by Mortgagee in
connection therewith shall become due and payable immediately, whether or not
there be notice or demand. The amounts so incurred or paid by Mortgagee,
together with interest thereon at the Default Rate (defined in Paragraph 35
hereof) from the date incurred until paid by Mortgagor, shall be added to the
indebtedness and secured by the lien of this Mortgage. Nothing contained herein
shall be construed as requiring Mortgagee to advance or expend monies for any
purposed mentioned in this Paragraph, or for any other purpose. Mortgagee is
hereby empowered to enter and to authorize others to enter upon the Mortgaged
Property or any part thereof for the purpose of performing or observing any such
defaulted covenant, condition or terms, without thereby becoming liable to
Mortgagor or any person in possession holding under Mortgagor.
 
14. INTENTIONALLY OMITTED
 
15. INTENTIONALLY OMITTED


16. In addition to the lien on and security interest in the Realty and
Improvements created hereby, this Mortgage shall, to the extent applicable,
constitute a security agreement with respect to all personal property secured
hereby; and the Mortgagor hereby agrees to execute and deliver on demand and
hereby irrevocable authorizes and appoints the Mortgagee the attorney-in-fact of
the Mortgagor, to execute in the name of the Mortgagor, deliver and, if
appropriate, to file with the appropriate filing officer or office such security
agreements, financing statements, amendments to financing statements and
comparable instruments as Mortgagee may require in order to impose, perfect or
more effectively evidence the lien or security interest hereby created. In
addition to any other rights and remedies provided herein or by law, the
Mortgagee shall be entitled to pursue any and all remedies of a secured party
under the Uniform Commercial Code and other applicable statutes of the place or
places where the Mortgaged Property is located, it being hereby agreed that then
(10) days’ notice as to the time and place of any sale shall be reasonable. No
inference shall be drawn from the inclusion of any of the Mortgaged Property in
a Financing Statement filed with the Florida Secretary of State that such
property is considered by Mortgagee to be personalty as opposed to realty,
Mortgagor hereby agreeing that in the event of uncertainly as to whether any
portion of the Mortgaged Property is personalty or Realty, the presumption shall
be that such item is Realty.
 
 
6

--------------------------------------------------------------------------------

 


17. At any time and from time to time, upon Mortgagee’s request, Mortgagor shall
make, execute and deliver or cause to be made, executed and delivered to
Mortgagee such mortgages, instruments, certificates and documents and, where
appropriate, shall cause to be recorded or filed and from time to time
thereafter to be re-recorded or refiled at such time and in such offices and
places as shall be deemed desirable in order to effectuate, complete, enlarge or
perfect, or to continue and preserve the obligations of Mortgagor under this
Mortgage, and the lien of this Mortgage upon all of the Mortgaged Property,
whether now owned or hereafter acquired by Mortgagor. Upon any failure by
Mortgagor to do so, Mortgagee may make, execute, record, file, re-record or
refile any and all such mortgages, instruments, certificates and documents for
and in the name of Mortgagor, and Mortgagor hereby irrevocably appoints
Mortgagee the agent and attorney-in-fact of Mortgagor to do so.


18. This Mortgage constitutes an absolute and present assignment of the Leases
and of the Rents and Profits and shall be fully operative without any further
action on the part of either party. Mortgagee shall be entitled, at its option,
upon the occurrence of a default hereunder, to all Rents and Profits; provided,
however, that so long as no default has occurred hereunder, the Mortgagor is
hereby given permission to collect, receive, take, use, and enjoy all such Rents
and Profits as these come due and payable, but not in advance thereof. Upon any
such default hereunder, the permission hereby given to Mortgagor to collect such
Rents and Profits shall terminate and such permission shall not be reinstated
upon a cure of the default without the Mortgagee’s specific consent. Mortgagee
may exercise the rights herein granted upon notifying the tenants, purchasers or
other obligors (the “Lessees”) in connection with the foregoing of the right of
the Mortgagee to receive such Rents and Profits, and shall instruct such Lessees
to pay the same directly to Mortgagee without any consent from the Mortgagor
being required, a copy of this instrument and a statement by the Mortgagee that
the Mortgage is in default being sufficient notice to such Lessees of
Mortgagee’s rights to collect the same. Neither the exercise of any right under
this Paragraph 18 by Mortgagee, nor the application of any such Rents and
Profits to the indebtedness and other sums secured hereby, shall cure or waive
any default or notice of default or invalidate any act pursuant hereto, but the
rights herein granted shall be cumulative of all other rights and remedies.


Mortgagor covenants and agrees that it shall: (a) observe and perform all of its
obligations with respect to the Leases including, without limitation, its
obligations as lessor under any lease, as seller under any purchase and sale
contract and any other obligations which it may have under any other contract or
instrument pursuant to which it is entitled to receive Rents and Profits, and
shall not do or permit to be dome anything to impair Mortgagor’s right to
receive the same; (b) enforce or secure the performance of, at its sole costs
and expense, every obligation of all such Lessees to Mortgagor; (c) not collect
any of the Rents and Profits herein assigned in advance of the time when the
same become due under the terms thereof; (d) not waive or release any Lessee
from his obligation under any Lease or other instrument evidencing same; and (e)
not execute any other assignment thereof or alter, modify or change the terms of
any such obligation or cancel, terminate, or accept the surrender of the same
without the prior written consent of the Mortgagee.
 
Should Mortgagor fail to make any payment or perform any obligation required
pursuant to this Paragraph 18, Mortgagee may elect to make such payment or
perform such obligation, in which event Mortgagor agrees to pay, immediately
upon demand, all sums expended by Mortgagee in making such payment or performing
such obligation, together with interest in an amount equal to the Default Rate
(defined in Paragraph 35 hereof) from the date that such expense is incurred by
the Mortgagee to the date of payment to the Mortgagee. Any amount so expended by
the Mortgagee, together with interest thereon as herein provided, shall
constitute part of the indebtedness secured hereby.
 
Notwithstanding the foregoing, the Mortgagee shall not be obligated to perform
or discharge, nor does it hereby undertake to perform or discharge, any
obligation, duty or liability under any Lease, contract or other instrument and
Mortgagor shall and does hereby agree to indemnify Mortgagee for and to hold
Mortgagee harmless of and from any and all liability, loss or damage which it
may or might incur under any of said Leases, contracts, or other instruments by
reason of this assignment, and of and from any claims and demands whatsoever
which may be asserted against it by reason of any alleged obligations or
undertaking on its part to be performed or discharged pursuant to any of the
terms, covenants or agreements contained herein. Any such liability, loss or
damage, including costs, expenses and reasonable attorneys’ fees incurred in
defending against any such claim, shall constitute part of the indebtedness
secured hereby and Mortgagor shall reimburse Mortgagee therefor immediately upon
demand, together with interest thereon, at the Default Rate (defined in
Paragraph 35 hereof) from the date that such expense is incurred by the
Mortgagee to the date of payment of the same by Mortgagor to Mortgagee.
 
 
7

--------------------------------------------------------------------------------

 
 
19. Mortgagee shall have the unconditional right, at its option, to require
payment in full of all indebtedness secured hereby and to declare all such
indebtedness immediately due and payable: (a) after any Event of Default under
the Loan Agreement, including, without limitation, a default in the payment when
due of any installment of principal and/or of interest under the Notes; or (b)
after default in the payment of any tax, water rate or assessment for thirty
(30) days after the same becomes due; or (c) after default for five (5) days
after notice and demand either in assigning and delivering the policies of
insurance hereinbefore described or referred to or in reimbursing the Mortgagee
for premiums paid to obtain such insurance as herein provided; or (d) after
default for thirty (30) days after notice and demand in the payment of any
installment of any assessment for local improvements which may now or hereafter
affect the Mortgaged Property and may be or become payable in installments; or
(e) after default for five (5) days after notice and demand in the repayment of
any sum advanced by Mortgagee to protect the security hereof; or (f) upon the
actual or threatened waste, removal or demolition of, or material alteration to
or enlargement of, any building or other improvement on the Mortgaged Property
or upon the commencement of unpermitted construction of any new building(s) on
any part of the Mortgaged Property; or (g) upon default in keeping in force the
insurance required by Paragraph 5 above; or (h) upon the entry by any court of
last resort of a decision that an undertaking by Mortgagor as herein provided to
pay taxes, assessments, levies, liabilities, obligations and encumbrances is
legally inoperative or cannot be enforced; or (i) after default for thirty (30)
days after notice and demand in the removal of any Federal tax lien on the
Mortgaged Property; or (j) after default for thirty (30) days after notice and
demand in the observance or performance of any other covenant(s) or agreement(s)
of the Mortgagor hereunder or of Mortgagor or any Obligor under any of the Loan
Documents; or (k) upon the election by the Mortgagee to accelerate the maturity
of said principal sum pursuant to the provisions of any other instrument which
may be held by the Mortgagee as additional security for the Notes; or (l) upon
the passage of any law changing in any way or respect the laws now in force for
the taxation of mortgages or debts secured thereby for any purpose, or the
manner of collection of any such taxes, so as to affect adversely this Mortgage
or the indebtedness or other sums secured hereby; or (m) after failure to comply
within fifteen (15) days with a requirement or order or notice of violation of a
law or ordinance issued by any political subdivision or governmental department
claiming jurisdiction over the Mortgaged Property or any operation conducted on
the Mortgaged Property, or in the case of a noncompliance which cannot be cured
or complied with within said period, then upon the failure of Mortgagor to
commence to comply with said orders or notices within said period or thereafter
diligently pursue such cure to completion; or (n) immediately upon the filing in
any court of competent jurisdiction by the United States of America, or any
instrumentality thereof, of any notice of intention to acquire under the power
of eminent domain any estate less than an estate in fee simple in the entire
Mortgaged Property, or upon the recording by the State of Florida, or any
instrumentality thereof, of a notice of taking of any estate less than an estate
in fee simple in the entire Mortgaged Property; or (o) upon the issuance of any
order by the State of Florida, or any instrumentality thereof, any
administrative board thereof or any department thereof, declaring unlawful or
suspending the current operation of the Mortgaged Property; or (p) upon the
filing by or against the Mortgagor or any Obligor of any petition or application
for relief, extension, moratorium or reorganization under any bankruptcy,
insolvency or debtor’s relief law or law whereunder the Mortgagor or any Obligor
is making an assignment for the benefit of creditors, or entering into any
arrangement with creditors or become a party to any receivership proceeding; or
(q) upon the transfer, lease, sale, pledge, hypothecation, or further
encumbrance of the Mortgaged Property or any portion thereof or of the rents and
profits therefrom; or (r) upon the commencement of any suit against the
Mortgaged Property upon any other claim or lien (whether superior or inferior to
the lien of this Mortgage); or (t) if there be any mortgage superior to this
Mortgage, then upon the failure to pay when due any sums secured by or owing
under said superior mortgage or the failure to abide by any other terms or
provisions of said superior mortgage, or the modification of, or acceptance of
any future or additional advance under, any such superior mortgage; or (u) upon
determination by the Mortgagee that any representation, warranty, or covenants
made by Mortgagor or any Obligor or any other person in this Mortgage or in any
other instrument or document executed in connection with this Mortgage, or in
any certificate, agreement, affidavit or statement contemplated by, or made or
delivered pursuant to, or in connection with, any such documents, is false or
materially misleading; or (v) if the Mortgagor or Obligor shall fail to abide by
any term, covenant, or agreement under any agreement or instrument evidencing,
securing or relating to any indebtedness for borrowed money owing by Mortgagor
or such Obligor, if the effect of such failure is to accelerate, or permit the
holder or holders to accelerate, the maturity of such indebtedness, whether or
not such failure be waived by the holder or holders of such indebtedness; or (w)
if the Mortgagor shall grant any lien or mortgage on the Mortgaged Property or
any part thereof junior to this Mortgage (or make any further assignment of the
leases and rentals assigned hereby) without first obtaining the Mortgagee’s
prior written consent; or (x) if Mortgagor fails to provide Mortgagee, prior to
April 15 of each year while the Notes remain unpaid, a copy of financial
statements for the Mortgagor for the year ended on the immediately preceding
December 31; or (y) if Mortgagor fails to provide Mortgagee, prior to September
30 of each year during the while the Notes remain unpaid, a copy of the income
tax returns for the Mortgagor for the year ended on the immediately preceding
December 31. The occurrence of any of the foregoing events is hereafter referred
to as “Event of Default”. No consent or waiver express or implied by Mortgagee
to or of any default by Mortgagor hereunder shall be construed as a consent or
waiver to or of any further default of the same or any other term, covenant,
condition or provision hereof, or of or under any other course of conduct or in
any other manner whatsoever except by a writing duly executed by the Mortgagee
and then only to the single occasion to which such writing is addressed. In
order to accelerate the maturity of the indebtedness secured hereby because of
the failure of the Mortgagor to pay any tax, assessment, premium, charge,
liability, obligation or encumbrance upon the Mortgaged Property as herein
provided, it shall not be necessary or required that the Mortgagee first pay the
same.


 
8

--------------------------------------------------------------------------------

 
 
20. Upon the occurrence of an Event of Default, Mortgagee may, either with or
without entry or taking possession as hereinabove provided or otherwise, proceed
by suit or suits at law or in equity or by any other appropriate proceeding or
remedy: (a) to enforce payment of the Guaranty or the performance of any term
hereof or any other right; (b) to foreclose this Mortgage and to sell, as an
entirety or in separate lots or parcels, the Mortgaged Property, under the
judgment or decree of a court of or courts of competent jurisdiction; and (c) to
pursue any other remedy available to it at law or in equity. Mortgagee shall
take action either by such proceedings or by exercise of its powers with respect
to entry or taking possession, or both, as the Mortgagee may determine.


21. If an Event of Default shall have occurred, Mortgagee, to the extent
permitted by law and without regard to the value or occupancy of the security,
shall be entitled as a matter or right if it so elects to the appointment of a
receiver to enter upon and take possession of the Mortgaged Property and to
collect all rents, revenues, issues, income, products and profits thereof and
apply the same as the court may direct. The receiver shall have all rights and
powers permitted under the laws of the state where the Land is located and such
other powers as the court making such appointment shall confer. The expenses,
including receiver’s fees, attorneys’ fees, costs and agent’s compensation
incurred pursuant to the powers herein contained shall be secured by this
Mortgage. The right to enter and take possession of and to manage and operate
the Mortgaged Property, and to collect the rents, issues and profits thereof,
whether by a receiver or otherwise, shall be cumulative to any other right or
remedy hereunder or afforded by law, and may be exercised concurrently therewith
or independently thereof. Mortgagee shall be liable to account only for such
rents, issues and profits actually received by Mortgagee whether received
pursuant to this Paragraph or any other provision hereof. Notwithstanding the
appointment of any receiver or other custodian, Mortgagee shall be entitled as
pledgee to the possession and control of any cash, deposits, or instruments at
the time held by, or payable or deliverable under the terms of this Mortgage to,
Mortgagee.


22. Mortgagee shall have the power and authority to institute and maintain any
suits and proceedings as Mortgagee may deem advisable: (a) to prevent any
impairment of the Mortgaged Property by any acts which may be unlawful or any
violation of this Mortgage; (b) to preserve or protect its interest in the
Mortgaged Property; and (c) to restrain the enforcement of or compliance with
any legislation or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid, if the enforcement of or compliance with
such enactment, rule or order might impair the security hereunder or be
prejudicial to Mortgagee’s interest.


23. No delay or omission of Mortgagee or of any holder of the Notes to exercise
any right, power or remedy accruing upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to waive any such
Event of Default or to constitute acquiescence therein. Every right, power and
remedy given to Mortgagee may be exercised from time to time and as often as may
be deemed expedient by Mortgagee.


24. If Mortgagee: (a) grants forbearance or an extension of time for the payment
of any sums secured hereby; (b) takes other or additional security for the
payment thereof; (c) waives or does not exercise any right granted in the
Guaranty, the Notes, this Mortgage or any other Loan Document; (d) releases any
part of the Mortgaged Property from the lien of this Mortgage or any other
instrument securing the Notes; (e) consents to the filing of any map, plat or
replat of the Land; or (f) consents to the granting of any easement on the Land,
no such act or omission shall release, discharge, modify, change or affect the
original liability under the Guaranty, the Notes, this Mortgage or otherwise of
Mortgagor, or any subsequent purchaser of the Mortgaged Property or any part
thereof or Borrower, co-signer, endorser, surety or guarantor. No such act or
omission shall preclude Mortgagee from exercising any right, power or privilege
herein granted or intended to be granted in case of any Event of Default then
existing or of any subsequent Event of Default nor, except as otherwise
expressly provided in an instrument or instruments executed by Mortgagee, shall
the lien of this Mortgage be altered thereby. In the event of the sale or
transfer by operation of law or otherwise of all or any part of the Mortgaged
Property, Mortgagee, without notice to any person, firm or corporation, is
hereby authorized and empowered to deal with any such vendee or transferee with
reference to the Mortgaged Property or the indebtedness secured hereby, or with
reference to any of the terms or conditions hereof, as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any of the liabilities or undertakings hereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
25. If Mortgagee shall have proceeded to enforce any right or remedy under this
Mortgage by foreclosure, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason, or shall have been determined
adversely to Mortgagee, then, at the option of Mortgagee, Mortgagor and
Mortgagee shall be restored to their former positions and rights hereunder, and
all rights, powers and remedies of Mortgagee shall continue as if no such
proceeding had occurred or had been taken.


26. No right, power or remedy conferred upon or reserved to Mortgagee by the
Guaranty, the Notes, this Mortgage or any other Loan Document is exclusive of
any other right, power or remedy, but each and every such right, power and
remedy shall be cumulative and concurrent and shall be in addition to any other
right, power and remedy given hereunder or under the Guaranty, the Notes or any
other Loan Document, or now or hereafter existing at law, in equity or by
statute.
 
27. This Mortgage is also given to secure advances, whether such advances are
obligatory or are to be made at the option of the Mortgagee, or otherwise, made
to the Borrower, as are made within twenty (20) years from the date hereof, to
the same extent as if such future advances were made on or before the date of
the execution of this Mortgage. The total amount of indebtedness that may be so
secured may decrease or increase from time to time, but the total unpaid balance
so secured at one time shall not exceed 300% of the original principal amount of
the Notes, plus interest thereon, and any disbursement made for the payment of
taxes, levies or insurance on the Mortgaged Property, with interest on such
disbursements at the Default Rate (defined in Paragraph 35 hereof). Advances may
be made pursuant to this provision to an Obligor without the consent of
Mortgagor being obtained prior thereto, Mortgagor hereby agreeing that the
Mortgaged Property shall secure any and all such advances. All Notices of
Limitation of Future Advances provided in accordance with the provision of
§697.04 of the Florida Statutes shall be provided to the Mortgagee, Attention:
Senior Officer Real Estate Department, CONSILIUM CORPORATE RECOVERY MASTER FUND,
LTD, 3101 N. Federal Highway, Suite 502, Fort Lauderdale, FL 33306.


28. INTENTIONALLY OMITTED


29. INTENTIONALLY OMITTED


30. In the event of a conflict between the terms hereof and the Guaranty, the
Notes, or any other Loan Document, the terms of the document which shall either
enlarge the interest of Mortgagee in the Mortgaged Property, grant to Mortgagee
greater financial security in the Mortgaged Property and/or assure payment of
the Notes and all sums secured hereby in full shall control.


31. Whenever one of the parties hereto is named or referred to herein, the
heirs, successors and assigns of such party shall be include and all covenants
and agreements contained in this Mortgage, by or on behalf of Mortgagor or
Mortgagee, shall bind and inure to the benefit of their respective heirs,
successors and assigns, whether so expressed or not.


32. Any notice, report, demand or other instrument authorized or required to be
given or furnished under this Mortgage to Mortgagor or Mortgagee shall be deemed
given or furnished when addressed to the party intended to receive the same, at
the address of such party on the first page hereof, and delivered at such
address or deposited in the United Stated mail as first class registered or
certified mail, return receipt requested, postage pre-paid. Service shall be
deemed complete on the date of actual delivery as shown by the addressee’s
registry or certification receipt or at the expiration of the fifth (5th)
business day after the date of mailing, whichever is earlier in time. Either
party may change the address to which any such notice, report, demand or other
instrument is to be delivered or mailed, by furnishing written notice in
accordance herewith of such change to the other party, but no such notice of
change shall be effective unless and until received by such other party.
 
 
10

--------------------------------------------------------------------------------

 
 
33. In the event that any of the covenants, agreements, terms or provisions
contained in the Guaranty, the Notes, this Mortgage or any other Loan Document
shall be invalid, illegal or unenforceable in any respect, the validity of the
remaining covenants, agreements, terms or provisions contained herein and in the
Guaranty, the Notes and any other Loan Document shall be in no way affected,
prejudiced or disturbed thereby.
 
34. Neither this Mortgage nor any term hereof may be changed, waived, discharged
or terminated orally, or by any action or inaction, but only by an instrument in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought. Any agreement hereafter made by Mortgagor
and Mortgagee relating to this Mortgage shall be superior to the rights of the
holder of any intervening lien or encumbrance.


35. The Default Rate shall be the maximum interest rate per annum permitted by
applicable law at the time of default, or, in the absence of a law limiting the
maximum rate of interest after default, seventeen percent (17%) per annum.


36. In addition to the obligations described above (as evidenced by the
Guaranty, the Notes or otherwise), this Mortgage is given to secure any and all
obligations from the Mortgagor or Borrower to the Mortgagee arising by virtue of
any security agreement, promissory note, guarantee or other agreement between
Mortgagor and Mortgagee and for all obligations of Mortgagor to Mortgagee,
contingent or absolute, direct or indirect, regardless of however or whenever
created.
 
37. Mortgagor represents, warrants, covenants and agrees that it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its creation and is authorized to do business in the State of
Florida, and has all requisite power and authority to conduct its business, to
own its properties, and to execute and deliver, and to perform all of its
obligations under this Mortgage, the Guaranty and any other instrument
evidencing and/or securing the indebtedness secured hereby. The execution,
delivery and performance of this Mortgage, the Guaranty secured hereby, and each
and every Loan Document have been duly authorized by all necessary action and do
not (i) require any consent or approval of its equity holders or any other
person or entity which has not been obtained; (ii) violate any provisions of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award having applicability to the Mortgagor or any other person executing and
delivering such instrument, the Guaranty or other document; or (iii) result in a
breach of, or constitute a default under, any indenture or loan agreement,
mortgage, or any other agreement, lease or instruments to which Mortgagor or
such other person or entity is a party or by which it or its properties may be
bound or affected. This Mortgage, the Guaranty and all other document to which
Mortgagor or such other person or entity is a party or by which it or its
properties may be bound or affected. This Mortgage, the Guaranty and all other
documents being executed in connection herewith constitute the legal, valid and
binding obligations of the Mortgagor, and any other person executing the same,
as the case may be, enforceable against it or them in accordance with their
respective terms. Mortgagor agrees that until all indebtedness secured hereby is
paid in full and all covenants and agreements of Mortgagor in the Loan Documents
are performed and satisfied, Mortgagor shall at all times maintain in the State
of Florida a registered office and a registered agent for the purpose of
receiving service of process on behalf of Mortgagor, all duly registered with
the State of Florida.


38. Mortgagee is hereby subrogated to the lien and to the rights of the owner
and holder thereof of each and every mortgage, lien or other encumbrance on the
Mortgaged Property, or any portion thereof, which is paid or satisfied, in whole
or in part, out of the proceeds of the loan secured hereby, and the respective
liens of said mortgage, liens or other encumbrances shall be preserved and shall
pass to and be held by Mortgagee as security for the indebtedness secured hereby
to the same extent as if they had been duly assigned by separate instrument of
assignment and notwithstanding the fact that the same shall be cancelled and
satisfied of record.
 
 
11

--------------------------------------------------------------------------------

 


39. That acceptance by the Mortgagee of any payment which is less than full
payment of all amounts due and payable at the time of such payment, even if made
by one other than the Obligor, shall not constitute a waiver of the Mortgagee’s
right to exercise its option to declare the whole of the principal sum then
remaining unpaid, together with all accrued interest thereon, immediately due
and payable without notice or to exercise any other rights of the Mortgagee
except and as to the extent otherwise provided by law or this Mortgage.
 
40. Mortgagor consents to any and all renewals and extensions in the time of
payment of the secured indebtedness, and agrees further that, at any time and
from time to time without notice to any person, the terms of payment provided
for in the Notes may be modified or the security described in this Mortgage (or
any other collateral which may be held by Mortgagee) may be released (in whole
or in part) or increased, changed or exchanged by agreement between the
Mortgagee and any owner of the Mortgaged Property affected by this Mortgage
without in anywise affecting the liability of any party to the Notes, or any
person liable or to become liable with respect to the secured indebtedness.
Mortgagor agrees that no sale of the Mortgaged Property, no forbearance on the
part of the Mortgagee and no extensions, whether oral or writing, of the time
for the payment of the whole or any part of the obligations hereby secured (or
secured by any other collateral which may be held by Mortgagee), or any other
indulgence given by Mortgagee, whether with or without consideration, shall
operate to relieve, or, in any manner, affect the original liability of the
Mortgagor or the priority of this Mortgage or to limit, prejudice or impair any
right of the Mortgagee, notice of any such extension, indulgence and forbearance
being hereby waived by Mortgagor (and by any guarantors, endorsers, or other
persons liable or who may become liable for payment of all or any portion of the
indebtedness secured hereby) and all those claiming by, through and under the
Mortgagor. It is expressly agreed that any release or releases may be made by
the Mortgagee without the consent or approval of any other person or persons
whomsoever.
 
41. If the Mortgagor shall, with the duly issued prior written consent of
Mortgagee, grant any lien or mortgage on the Mortgaged Property junior to this
Mortgage, such junior lien or mortgage shall be subject to, in addition to all
tenancies now or hereafter affecting the Mortgaged Property, all such renewals
and extensions, modifications, releases, increases, increases in interest rate,
future advances, changes or exchanges to the Notes and this Mortgage as
Mortgagor and Mortgagee may agree upon or as may be provided herein, without
joinder or consent of such junior lien or mortgage holder, and without an
obligation on Mortgagee’s part to give notice of any kind thereto.
Notwithstanding the foregoing, Mortgagor will not suffer or permit any act or
omission whereby any of the Mortgaged Property shall become subject to any
attachment, judgment, lien, charge or other encumbrances whatsoever or whereby
any of the security represented by this Mortgage shall be impaired or
threatened. Mortgagor will not directly or indirectly do anything or take any
action which might prejudice any of the rights, tittles or interests of
Mortgagee in or to any of the Mortgaged Property an/or impose or create any
direct or indirect obligation or liability on the part of the Mortgagee with
respect to any of the Mortgaged Property. If any such attachment, judgment,
lien, charge or other encumbrance is filed against the Mortgaged Property, or
any portion thereof, Mortgagor shall cause the same to be immediately discharged
or otherwise bonded or transferred to other security.


42. The Mortgagee does not intend to violate any applicable usury laws.
Accordingly, all agreements between Mortgagor and Mortgagee are expressly
limited so that in no contingency or event whatsoever, shall the interest on the
amount paid or agreed to be paid to the Mortgagee exceed the maximum rate
allowed by applicable law. If, from any circumstances whatsoever, fulfillment of
any obligation hereof or of the Notes or any Loan Document, at the time
performance of such obligation shall be due, shall cause the effective rate of
interest upon the sums evidenced by the Notes or hereby to exceed the maximum
rate of interest allowed by applicable law, then, the obligation to be fulfilled
shall be reduced automatically to the extent necessary to prevent that effective
rate of interest from exceeding the maximum rate allowable under applicable law
and to the extend that the Mortgagee shall receive any sum which would
constitute excessive interest, such sum shall be applied to the reduction of the
unpaid principal balance due hereunder and not to the payment of interest or, if
such excessive interest exceeds the unpaid balance of principal, the excess
shall be refunded to the Mortgagor. This provision shall control every other
provision of all agreements between the Mortgagor and the Mortgagee. Nothing
herein shall be deemed to limit any rights, powers or privileges which the
Mortgagee may have by reason of its being a national banking association
pursuant to any law of the United States of America or any rule, regulation or
order of any departments or agency thereof and nothing herein shall be deemed to
make unlawful any transaction or conduct by the Mortgagee which is lawful
pursuant to, or which is permitted by, any of the foregoing.
 
 
12

--------------------------------------------------------------------------------

 
 
43. Mortgagor represents, warrants and covenants that Mortgagor has not used
Hazardous Materials (as hereinafter defined), on, from, or affecting the
Mortgaged Property in any manner which violates federal, state, or local laws,
ordinances, rules, regulations or policies governing the use, storage,
treatment, transportation, manufacture, refinement, handling, production or
disposal of Hazardous Materials, and to the knowledge of the Mortgagor after
reasonable investigation ,no prior owner of the Mortgaged Property or any
tenant, subtenant, prior tenant or prior subtenant has used Hazardous Materials,
on, from, or affecting the Mortgaged Property, in any manner which violates
federal, state or local laws, ordinances, rules, regulations, or policies
governing the use, storage, treatment, transportation, manufacture, refinement,
handling, production or disposal of Hazardous Materials. Mortgagor shall keep or
cause the Mortgaged Property to be kept free of Hazardous Materials. Without
limiting the foregoing, Mortgagor shall not cause or permit the Mortgaged
Property to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, transfer, produce or process Hazardous Materials, except in
compliance with all applicable federal, state and local laws and regulations,
nor shall Mortgagor cause or permit, as a result of any intentional or
unintentional act or omission on the part of Mortgagor or any tenant or
subtenant, a release of Hazardous Materials onto the Mortgaged Property or onto
any other property. Mortgagor shall comply with and ensure compliance by all
tenants and subtenants with all applicable federal, state and local laws,
ordinances, rules and regulations, whenever and by whomever triggered, and shall
obtain and comply with any and all approvals, registrations or permits required
thereunder. Mortgagor shall (a) conduct and complete all investigations,
studies, sampling, and testing and all remedial, removal, and other actions
necessary to clean up and remove all Hazardous Materials, on, from, or affecting
the Mortgaged Property (i) in accordance with all applicable federal state, and
local laws, ordinances, rules, regulations, and policies, (ii) to the
satisfaction of the Mortgagee, and (iii) in accordance with the orders and
directions of all federal, state and local governmental authorities, and (b)
defend, indemnity, and hold harmless the Mortgagee and its employees, agents,
officers, and directors, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs, or expenses of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of, or in any way
related to (i) the presence, disposal, release, or threatened release of any
Hazardous Materials which are on, from, or affecting the soil, water,
vegetation, building, personal property, persons, animals, or otherwise; (ii)
any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to such Hazardous Materials; (iii) any
lawsuit brought or threatened, settlement reached, or government order relating
to such Hazardous Materials; and/or (iv) any violation of laws, orders,
regulations, requirements, or demand of governmental authorities, or any
policies or requirements of the Mortgagee, which are based upon or in any way
related to such Hazardous Materials, including, without limitation, attorneys
and consultant fees, investigation and laboratory fees, court costs, and
litigation expenses. In the event this Mortgage is foreclosed, or Mortgagor
tenders a deed in lieu of foreclosure, Mortgagor shall deliver the Mortgaged
Property to the Mortgagee free of any and all Hazardous Materials so that the
condition of the Mortgaged Property shall conform with all applicable federal,
state and local laws, ordinances, rules or regulations affecting the Mortgaged
Property. For purposes of this Paragraph, “Hazardous Materials” includes,
without limitation, any flammable explosives, radioactive materials, hazardous
materials, hazardous wastes, hazardous or toxic substances, or related materials
defined in the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous
Materials Transportation Act, as amended (42 U.S.C. Sections 1801, et seq.), the
Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Sections
2901, et seq.), and in the regulations adopted and publications promulgated
pursuant thereto, or any other federal, state or local environmental laws,
ordinances, rules, or regulations. The provisions of this Paragraph shall be in
addition to any and all obligations and liabilities Mortgagor may have to the
Mortgagee at common law, and shall survive the transactions contemplated herein.
Mortgagee in its sole discretion, in the event of any Event of Default under
this Mortgage, may inspect the Property or retain others to inspect the
Mortgaged Property and conduct whatever tests Mortgagee deems necessary to
insure Mortgagor is in compliance with the warranties, covenants and
representations contained in this Paragraph. In the event Mortgagee ascertains,
with or without an inspection of the Mortgaged Property, that there are any
violations of any warranties or covenants contained in this Paragraph or that
any of Mortgagor’s representations contained herein are inaccurate, then
Mortgagee may foreclosure this Mortgage, although Mortgagee shall be under no
obligation to do so, or Mortgagee may pursue any other remedies provided under
the Loan Documents which Mortgagee is entitled to pursue as a result of a
violation of the warranties and covenants of this Paragraph or as a result of
any inaccurate or false representations contained in this Paragraph.


 
13

--------------------------------------------------------------------------------

 
 
44. The Mortgagor agrees to act as follows as long as the Property or any part
of it is subject to the First Mortgage:


(a) The Mortgagor will pay the principal interest and all other sums when due
and payable under the First Mortgage no later than their due dates and will
comply with all of the other terms, covenants, and conditions of the First
Mortgage.


(b) The Mortgagor will produce for the Mortgagee, on request, receipts or other
evidence of payment satisfactory to the Mortgagee with respect to all sums due
under the First Mortgage.


(c) The Mortgagor will not enter into any agreement or arrangement, without the
prior written consent of the Mortgagee, pursuant to which the Mortgagor is
granted any forbearance or indulgence (as to time or amount) in the payment of
any principal, interest, or other sums due under the First Mortgage.


(d) The Mortgagor will not enter into any agreement or arrangement, without the
prior written consent of the Mortgagee, pursuant to which the Mortgagor receives
any additional amounts or future advances secured by the First Mortgage.
 
45. Default Under the First Mortgage. If there is any default under the First
Mortgage or the note secured by the First Mortgage or in the event Mortgagor
violates any provisions of paragraph 44 above, the Mortgagee may, at its option,
immediately or thereafter, declare this Mortgage in default and the Mortgagee
may exercise all of the remedies set forth in this Mortgage. The Mortgagee, at
their election, and without notice to the Mortgagor, may make any payments the
Mortgagor has failed to make under the First Mortgage. The Mortgagee is not
obligated to make these payments. The Mortgagee may add the amount of these
payments to the principal debt secured by this Mortgage. Any payment by the
Mortgagee does not release the Mortgagor from the Mortgagor’s obligation or
constitutes a waiver of the Mortgagor’s default under this Mortgage.
 
MORTGAGOR AND, BY ITS ACCEPTANCE HEREOF, MORTGAGEE HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS MORTGAGE, AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE MORTGAGEE EXTENDING CREDIT TO MORTGAGOR.


THIS IS A BALLOON MORTGAGE AND THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL
BALANCE DUE UPON MATURITY IS $2,100,000 ON MAY 9, 2017 AND $4,000,000.00 ON MAY
9, 2017, TOGETHER WITH ACCRUED AND CAPITALIZED INTEREST, IF ANY, AND ALL
ADVANCEMENTS MADE BY THE MORTGAGEE UNDER THE TERMS OF THIS MORTGAGE.


 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this instrument the day and
year above first written.
 
 

   
PANACHE DISTILLERY, LLC
a Florida limited liability company
            /S/ ALEXIS SILVERS   By: /S/ MICHAEL ROMER    Print Name: Alexis
Silvers   Name: Michael Romer        Title: Interim CEO, Parent company/Manager
PDL   /S/ NATALIE ANDRIANO         Print Name: Natalie Andriano        

 

STATE OF NEW YORK )         ) SS:       COUNTY OF NEW YORK )      

 
The foregoing instrument was acknowledged before me this 9th day of May, 2014 by
Michael Romer as sole Manager of PANACHE DISTILLERY, LLC, on behalf of the
Florida limited liability company. He is personally known to me or has produced
_______________ as identification.
 
 
By:
/S/ GINA L. CREWS        NOTARY PUBLIC, State of New York
Print Name: Gina L. Crews
Commission No.: 24-4910280
 

 
My Commission Expires: October 26, 2017
 
 
 
15

--------------------------------------------------------------------------------